PER CURIAM: *
Frank Fountain, Jr., federal prisoner #97040-079, appeals the district court’s dismissal of his 28 U.S.C. § 2241 habeas petition, which followed his convictions and sentences for wire fraud, mail fraud, and concealing assets. Fountain challenged the constitutionality of his convictions and sentences in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and Blakely v. Wash*380ington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004).
The errors asserted by Fountain may not be raised in a § 2241 petition unless they arise under the savings clause of 28 U.S.C. § 2255. We have held that claims based on Booker and Blakely do not fall under the savings clause of § 2255. See Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir.2005). Accordingly, the district court’s judgment is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.